Case 2:20-cv-02237-PKH Document 14                    Filed 01/21/21 Page 1 of 2 PageID #: 119




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

JUSTIN PHILLIPS                                                                         PLAINTIFF

v.                                     No. 2:20-CV-02237

ANTHONY BOEN, individually and
in his official capacity, and MASON
BERRY, in his individual capacity                                                  DEFENDANTS

                                     OPINION AND ORDER

       Before the Court is Plaintiff’s motion (Doc. 11) to remand and brief (Doc. 12) in support.

Defendant Anthony Boen filed a response (Doc. 13) in opposition. The motion will be granted.

       This case was removed from the Circuit Court of Crawford County, Arkansas by Defendant

Boen (in his official capacity), with consent of all defendants. Plaintiff subsequently attempted to

voluntarily dismiss all federal civil rights claims by filing a notice (Doc. 10) of dismissal of those

claims with prejudice. Such notices of dismissal must be filed before any defendant answers, or

otherwise the Plaintiff requires Court approval, on terms it “considers proper,” to dismiss a claim.

Fed. R. Civ. P. 41(a)(1)(A)(i), (2). Defendant Boen already answered (Docs. 7 and 8) in both his

individual and official capacities, so the Court will construe Plaintiff’s notice of dismissal as a

motion to dismiss. Because Plaintiff seeks to dismiss his federal civil rights claims with prejudice

and pursue only his state civil rights on remand, the Court sees no good reason that these terms

should be considered anything other than proper. The motion to dismiss, with prejudice, all federal

civil rights claims against these Defendants will be granted.

       Because the Court is exercising only supplemental jurisdiction over the remaining state

law claims, dismissal without prejudice of those claims under 28 U.S.C. § 1367(c)(3) might be

proper. However, because Plaintiffs seek remand of an action under 28 U.S.C. § 1447(c) on the



                                                  1
Case 2:20-cv-02237-PKH Document 14                   Filed 01/21/21 Page 2 of 2 PageID #: 120




basis that the Court now lacks subject matter jurisdiction, the Court will instead remand.

       IT IS THEREFORE ORDERED that Plaintiff’s motion (Doc. 10) for partial dismissal is

GRANTED and his federal civil rights claims are DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED that Plaintiff’s motion to remand (Doc. 11) is GRANTED

and this case is remanded to the Circuit Court of Crawford County, Arkansas.

       IT IS SO ORDERED this 21st day of January, 2021.


                                                             /s/P. K. Holmes, ΙΙΙ
                                                             P.K. HOLMES, III
                                                             U.S. DISTRICT JUDGE




                                                 2
